internal_revenue_service national_office technical_advice_memorandum number release date index uil no case mis no date tam-100828-01 cc corp b3 chief appeals_office taxpayer’s name taxpayer’s identification no years involved date of conference legend taxpayer parent sub sub sub sub 4a sub 4b sub 4c country a state b date date date tam-100828-01 date date date date date date date fiscal_year fiscal_year c d e f g h k l m n o p q tam-100828-01 issue in the application of sec_1_337_d_-2 of the income_tax regulations is any of taxpayer’s claimed loss attributable to the recognition of built-in_gain on asset dispositions conclusion no therefore taxpayer’s deduction for a loss on the sale of the sub stock in the amount of dollar_figureg on its consolidated_return for fiscal_year is not disallowed by sec_1_337_d_-2 facts for fiscal_year taxpayer was the common parent of an affiliated_group_of_corporations filing consolidated federal_income_tax returns taxpayer was formed on date as a wholly owned subsidiary of parent a country a corporation through a series of transactions sub came to be a wholly owned subsidiary of taxpayer on date at the time sub owned both assets and stock of subsidiaries sub held in part the stock of three wholly owned subsidiaries sub 4a c percent of the stock of which was acquired on date and d percent on date adding to percent sub 4b which was acquired in a taxable stock purchase on date and sub 4c which was formed in fiscal_year during the time that sub owned these subsidiaries sub 4a sold built-in_gain assets for a gain of dollar_figurek sub 4b sold built-in_gain assets for a gain of dollar_figurel and two subsidiaries of sub 4c sold built-in_gain assets for a gain of dollar_figurem sub sold the stock of sub 4a for a gain of dollar_figuren on date and the stock of sub 4b for a gain of dollar_figureo and sub 4c for a gain of dollar_figurep on date on date which is in fiscal_year taxpayer sold all of the stock of sub for dollar_figuree to unrelated purchasers taxpayer’s basis for the sub stock was claimed to be dollar_figuref and taxpayer deducted a loss of dollar_figureg on its consolidated_return for fiscal_year the originally parent also had a wholly owned subsidiary sub a country a corporation sub in turn owned all of the stock of sub a country a corporation on date sub formed sub a wholly owned state b corporation on date sub transferred the stock of sub to parent on date sub sold all of the stock of sub to sub in a transaction submitted by the taxpayer as being described in sec_304 of the internal_revenue_code on date sub transferred all of the stock of sub to taxpayer solely in exchange for voting_stock of the taxpayer in a transfer submitted as being described as a reorganization under sec_368 tam-100828-01 tax basis of the sub stock dollar_figuref included a total of dollar_figureh of built-in gains on asset sales by sub 3's subsidiaries dollar_figurek dollar_figurel dollar_figurem and sub 3's sales of the subsidiaries’ stock dollar_figuren dollar_figureo dollar_figurep taxpayer did not reduce the loss by the amount of the built-in_gain recognition the appeals officer suggests that only dollar_figureq ie dollar_figureg - dollar_figurek dollar_figurel dollar_figurem of such loss is allowable under sec_1_337_d_-2 law and analysis in final regulations under sec_1502 and sec_337 were adopted to limit the loss recognized by a consolidated_group that disposes of the stock of a subsidiary_corporation t d 1991_2_cb_43 f_r date the parties to this technical_advice_memorandum state that the rules of sec_1_337_d_-2 apply to this transaction since the disposition of stock at issue taxpayer’s sale of the stock of sub occurred on date which is within the window period we agree sec_1_337_d_-2 provides the general_rule that no deduction is allowed for any loss recognized by a member of a consolidated_group with respect to the disposition of stock of a subsidiary however sec_1_337_d_-2 provides that if the group's entire equity_interest in the subsidiary is disposed of before date the effective date of sec_1 to an unrelated party and a separate statement is filed in accordance with sec_1_337_d_-2 then generally the loss is not disallowed to the extent the taxpayer establishes that the loss is not attributable to the recognition of built-in_gain on the disposition of an asset including stock and securities examples are provided in the regulations but none of these examples address situations like taxpayer’s in this case in which there is an intervening sale of a second- tier subsidiary at a gain between the recognition of gain on built-in_gain assets by that sec_1_337_d_-2 defines a disposition as any event in which gain_or_loss is recognized in whole or part eg a sale built-in_gain is defined by reference to the appreciation of an asset that is reflected before the disposition of an asset in the basis of the corporation’s stock directly or indirectly after applying sec_1503 and other applicable provisions of the code and regulations accordingly appreciation arising in separate_return years is not treated as built-in_gain unless it is reflected in stock basis before the disposition of the asset sec_1_337_d_-2 provides an example of the operation of the allowable loss rule_of sec_1_337_d_-2 in addition the principles of paragraphs a b and c of sec_1_337_d_-2 are illustrated by the examples in sec_1_337_d_-1 sec_1 a except example sec_3 and which illustrate concepts only operative under the loss_disallowance_rules of sec_1 a and sec_1 b tam-100828-01 second-tier_subsidiary and the sale of the stock of the first-tier subsidiary at a loss thus we must rely on the underlying concepts and policies of the transitional loss_disallowance_rules to fashion an answer to taxpayer’s situation the loss_disallowance_rules were designed in part to disallow the noneconomic loss on the sale of stock that results when the basis of that stock has been increased by positive basis adjustments without a corresponding economic foundation non- economic losses typically arise when a purchaser p acquires a subsidiary s in a taxable transaction and at the time of the acquisition s holds assets with unrealized built-in gains on acquisition p’s basis in s will be its cost reflecting the full fair_market_value of s’s assets when s disposes of the built-in_gain assets under the investment_adjustment rules of sec_1_1502-32 p’s basis in s stock will be increased by the amount of gain recognized if it were property that appreciated while in the group the basis_adjustment to reflect the recognized gain would be necessary to prevent the group from being taxed twice on the same gain ie once by the member as gain on the asset and again by the group as gain on the member stock but in the case of built-in_gain the basis_adjustment for the recognized gain is not necessary because p’s basis in s stock already reflects the full fair_market_value of s’s assets nor appropriate the basis_adjustment would inflate the stock basis above its value if the adjustment were made and p then were to sell the s stock p would recognize a loss because its basis in the s stock would be inflated above its value offsetting the gain recognized on the asset and resulting in the elimination of the corporate level of tax on the built-in appreciation of the asset example sec_1 and of sec_1 a which are illustrative of the rules in sec_1_337_d_-2 as well elucidate the basic concepts in example p buys all of the stock of t for dollar_figure and t becomes a member of the p group t has an asset with a basis of dollar_figure and a value of dollar_figure t sells the asset for dollar_figure under the investment_adjustment rules of sec_1_1502-32 p’s basis in the t stock increases to dollar_figure even though t is still economically worth only dollar_figure a dollar_figure asset has been converted into dollar_figure of cash through the sale of that asset five years later p sells all of the t stock for dollar_figure and recognizes a loss of dollar_figure under sec_1 a no deduction is allowed to p for the dollar_figure loss because t’s economic worth is still dollar_figure and p should not recognize gain_or_loss on the sale of t for dollar_figure the same result follows under sec_1_337_d_-2 in example p buys all of the stock of t for dollar_figure and t becomes a member of p’s group t has a built-in_gain asset worth dollar_figure but with a basis of dollar_figure t sells this asset for dollar_figure under the investment_adjustment rules of sec_1_1502-32 p’s basis in the t stock increases to dollar_figure t invests the dollar_figure of cash proceeds from the sale of the asset in another asset which appreciates in value to dollar_figure five years after the sale of all tax effects of recognized gains are being ignored in these examples to simplify the calculations tam-100828-01 the asset p sells the stock of t for dollar_figure and recognizes a loss of dollar_figure under sec_1 a no deduction is allowed to p for the dollar_figure loss the same result follows under sec_1_337_d_-2 in fact had t not sold the built-in_gain asset the asset had appreciated to dollar_figure and p had sold t for dollar_figure p would have recognized dollar_figure of gain on the sale of the t stock assume instead that t sold the asset for dollar_figure so that p’s basis increased to dollar_figure and invested the proceeds in another asset that appreciated to dollar_figure if p sold t for dollar_figure p would have a gain of dollar_figure and the loss_disallowance_rules would not be applicable thus even though it could be argued that p should have recognized dollar_figure of gain in the above example there are no rules to restore otherwise-reduced gains there are only rules to disallow non-economic losses this illustrates a fundamental principle of the regulations ie unrecognized post-acquisition appreciation can substitute for built-in gains as a result of such substitution the corresponding basis adjustments in the corporation’s stock do not produce the phantom losses on the sale of that subsidiary_corporation that the transitional loss_disallowance_rule is intended to address because such stock basis adjustments do not create or contribute to an overall loss on the sale see example and discussion in the preamble to t d 1990_1_cb_67 f_r date as a result the loss experienced on the sale of subsidiary stock is not treated as attributable to built-in_gain because it reflects a change in the real value of the subsidiary thus in this case sub 4a had built-in_gain assets which it sold for a gain of dollar_figurek sub then sold sub 4a on date however sub did not sell sub 4a at a loss which would have triggered the loss_disallowance_rules and treated dollar_figurek of sub 3's loss as disallowed loss because it was attributable to recognized_built-in_gain instead sub sold sub 4a at a gain of dollar_figuren although sub 3's gain might have been larger had sub 4a not sold the built-in_gain assets the loss_disallowance_rules do not address reduced gains only losses thus when taxpayer sells sub the tiered-up basis originally attributable to sub 4a’s built-in_gain items now reflects reduced gain when coupled with the positive basis_adjustment dollar_figuren made when sub sold sub 4a the fact that this principle represents an important compromise that was made in the loss_disallowance_rules in adopting a formula-based approach and allowing substitution in light of the decision to prohibit tracing the limited tracing available under sec_1_337_d_-1 and -2 were transitional rules adopted to mitigate the effects of the introduction of the loss_disallowance_rules as the preamble discussion indicates this aspect of the rule will in many cases permit the parent to shelter post-acquisition appreciation in stock of an acquired subsidiary preamble to t d 1990_1_cb_67 tam-100828-01 taxpayer sold sub at a loss is no longer attributable to the built-in_gain in the assets sold by sub 4a but to unrealized losses in other sub assets in an effort to more clearly explain the operation of the transition_rules to a situation like the present one we have designed the following example to illustrate facts similar to those of taxpayer in this case p forms s with dollar_figure in cash and thus owns all of the stock of s with an original_basis of dollar_figure s purchases all of the stock of three corporations x t and y each at a price of dollar_figure t owns three assets asset asset and asset asset has a basis of and a fair_market_value of dollar_figure asset has a basis of and a fair_market_value of dollar_figure and asset has a basis of dollar_figure and a fair_market_value of dollar_figure thus asset and asset are built-in_gain assets in scenario a t decides to sell its two built-in_gain assets at their fair market values t thus recognizes dollar_figure of gain on the sale of asset and dollar_figure of gain on asset as a result of this recognition s increases its basis in the t stock by dollar_figure under sec_1_1502-32 for a total basis at this point of dollar_figure in turn p increases its basis in the s stock by dollar_figure for a total basis of dollar_figure at this point t has dollar_figure in cash from the sales of asset and asset and asset asset appreciates in value to dollar_figure t is now worth dollar_figure the dollar_figure in cash and asset 3's fair_market_value of dollar_figure s decides to sell the stock of t for dollar_figure and recognizes a dollar_figure gain dollar_figure less its adjusted_basis of dollar_figure p positively adjusts its basis in s stock by the dollar_figure gain for a total basis of dollar_figure s is worth dollar_figure x’s value of dollar_figure y’s value of dollar_figure and dollar_figure in cash from the sale of t then the fair_market_value of x depreciates to dollar_figure thus s is now worth dollar_figure p sells s for dollar_figure since p had a basis of dollar_figure in its s stock p has a loss of dollar_figure on the sale of s in scenario b t does not sell its two built-in_gain assets asset appreciates in value to dollar_figure t thus is worth dollar_figure asset 1's value is dollar_figure asset 2's value is dollar_figure and asset 3's value is dollar_figure s sells the stock of t for dollar_figure and recognizes a gain of dollar_figure dollar_figure less its basis in the t stock of dollar_figure as a result p positively adjusts its basis in the s stock by dollar_figure for a total basis of dollar_figure its original_basis of dollar_figure plus dollar_figure s is worth dollar_figure x’s value of dollar_figure y’s value of dollar_figure and dollar_figure in cash from the sale of t then the fair_market_value of x depreciates to dollar_figure thus s is now worth dollar_figure p sells s for dollar_figure since p had a basis of dollar_figure in its s stock p has a loss of dollar_figure on the sale of s the issue is what portion if any of p’s dollar_figure loss on the sale of s stock is disallowed under the transitional rule_of sec_1_337_d_-2 there are two aspects of the tam-100828-01 transitional rule that affect the answer substitution and tracing in the limited form allowed under sec_1_337_d_-2 the first substitution relates to the built-in_gain assets themselves in the example t has two built-in_gain assets and one asset that appreciates after acquisition even though s’s gain upon the sale of the t stock in scenario a is less than in scenario b due to the sale of the built-in_gain assets which caused the positive adjustments in s’s basis in t the transitional loss_disallowance_rules do not capture reduced gain in fact the transitional rules go further to allow for substitution of the nature of the gain in the sense that s’s ability to sell t at a gain due to an appreciated asset removes the taint of the nature of the positive basis adjustments attributable to t’s sale of the built- in gain assets that tiered up to s and p that is to say p’s basis in its s stock would have been dollar_figure whether or not t had sold the built-in_gain assets ie either dollar_figure original_basis plus dollar_figure for the sale of the built-in_gain assets plus dollar_figure on s’s sale of t or dollar_figure plus dollar_figure on s’s sale of t stock due to the after-acquisition appreciation of another one of t’s assets thus as taxpayer has established the loss experienced on p’s sale of s is not attributable to the recognition of built-in_gain on t’s disposition of assets due to the cleansing result of the substitution of after-acquisition appreciation in assets the second aspect the limited tracing allowed under the transitional rules also operates herein to allow taxpayer to avoid disallowance of loss on the sale of s stock in the scenarios above p is able to establish that it would have a dollar_figure loss on the sale of s stock whether or not t sold its built-in_gain assets due to the depreciation of x thus through tracing p is able to demonstrate that the loss is not attributable to the recognition of built-in_gain on the disposition of assets thus coupled together post- acquisition appreciation can be substituted for built-in_gain items and the regulations allow for the tracing of these items to determine if real losses have been experienced on the sale of a subsidiary in this case by tracing the basis adjustments that tiered up to taxpayer the substitution principle demonstrates that the adjustments that were made did not inflate taxpayer’s basis in the stock of sub above its true value or in other words did not reflect amounts that were already reflected in the basis therefore taxpayer’s deduction for a loss on the sale of the sub stock in the amount of dollar_figureg on its consolidated_return for fiscal_year is not disallowed caveat s a copy of this technical_advice_memorandum is to be given to the taxpayer s sec_6110 of the code provides that it may not be used or cited as precedent
